 1   McGREGOR W. SCOTT
     United States Attorney
 2   THOMAS M. NEWMAN
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 1:18-CR-00100-DAD-BAM

12                                  Plaintiff,            FINAL ORDER OF FORFEITURE

13            v.

14   JUAN PINA,

15                                 Defendant.

16

17           WHEREAS, on April 11, 2019, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Juan Pina in the

19   following property:

20                   a. A Springfield Armory Model XD40 Subcompact handgun;

21                   b. A Maverick Arms model 88, 12 gauge shotgun;

22                   c. A Ruger American Model 3006 Springfield Rifle, and

23                   d. An Altobelli Sporter SE 12 gauge shotgun.

24           AND WHEREAS, beginning on May 4, 2019, for at least thirty (30) consecutive days,

25   the United States published notice of the Court’s Order of Forfeiture on the official internet

26   government forfeiture site www.forfeiture.gov. Said published notice advised all third parties

27   of their right to petition the Court within sixty (60) days from the first day of publication of the

28   notice for a hearing to adjudicate the validity of their alleged legal interest in the forfeited
                                                          1
 1   property;

 2           AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 3   subject property and the time for any person or entity to file a claim has expired.

 4           Accordingly, it is hereby ORDERED and ADJUDGED:

 5           1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

 6   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

 7   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

 8   title, and interest of Juan Pina.

 9           2.      All right, title, and interest in the above-listed property shall vest solely in the

10   name of the United States of America.

11           3.      The U.S. Homeland Security Investigations shall maintain custody of and

12   control over the subject property until it is disposed of according to law.

13   IT IS SO ORDERED.
14
         Dated:     October 21, 2019
15                                                        UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
